Detailed Action
This office action is for US application number 14/476,350 evaluates the claims as filed on November 18, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Mozeleski and Niemiec teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claims 1-7, 10, and 21 were rejected under various grounds including Mozeleski, Kueenzi, Duffield, and Messereli (Remarks p. 10), Examiner notes that the only ground of rejection provided in the final office action dated September 23, 2020 was Mozeleski in view of Niemiec.
With regards to Applicant’s argument that the amended limitations of claims 1 and 21 are not taught by any of the cited references (Remarks p. 10-11), Examiner notes that such are shown Mozeleski Figs. 1, 3, 6A, 6B, 8, 9 and the threaded bore is disclose in paragraph 79 and directs Applicant to the rejection below for a more in-depth description of the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mozeleski et al. (US 2016/0151171, hereinafter “Mozeleski”).
As to claim 1, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶s 24 and 79), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral substantially similar to the height of the spacer portion (in as much as Applicant’s device, Fig. 6B, ¶70), wherein the plate portion includes a plurality of bores (334s, 330, 340, Figs. 3 and 8), each of the plurality of bores being capable of receiving either a linear fastening element or a curvilinear fastening element (Figs. 1, 6A, and 6B); selecting a first fastening element (420, Figs. 1, 6A, and 6B, ¶74) from a group including linear fastening elements (420, Figs. 1, 6A, and 6B, ¶74) and curvilinear fastening elements (410, Figs. 1, 6A-7B, ¶s 24 and 74); and inserting the first fastening element into a first bore of the plurality of bores (334, 340, Figs. 1, 6A, and 6B) such that the first fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs. 1, 6A, and 6B, abstract, ¶24), and wherein the plate portion includes a first channel (see ‘Channel’ as labelled on the illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) having an opening (see illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) disposed in an outer surface of the plate portion (Figs. 1, 3, 6A, 6B, 8, 9), and a threaded bore (portion of 350 that is disclosed to be internally threaded in ¶79 to couple with threaded portion 510 of retention member 500, Fig. 9, ¶79) having an opening (Figs. 3 and 9) disposed on a front surface of the plate portion (lower surface as shown in Fig. 9), the channel capable of receiving an extension of an anchor insertion device (Figs. 1, 3, 6A, 6B, 8, 9) and the threaded bore is capable of threadably 
As to claim 2, Mozeleski discloses that the linear fastening element includes a screw (420, Figs. 1, 6A, and 6B, ¶74), and the method further includes rotatably inserting the screw into one of the adjacent vertebral bodies (Figs. 1, 6A, and 6B show that 420 is threaded, ¶s 24 and 74 disclose attachment to vertebra, i.e. the threaded fastener is rotatably inserted into the vertebra). 
As to claim 4, Mozeleski discloses selecting a second fastening element (410, Figs. 1 and 6A-7B, ¶74) from the group including linear fastening elements (420, ¶74) and curvilinear fastening elements (410, Figs. 1 and 6A-7B, ¶s 24 and 74); and inserting the second fastening element into a second bore of the plurality of bores (334, 330) such that the second fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs. 1, 6A, and 6B, abstract, ¶24). 
As to claim 5, Mozeleski discloses the first and second fastening elements include linear and curvilinear fastening elements, respectively (as defined, Figs. 1, 6A, and 6B). 
As to claim 6, Mozeleski discloses preventing the curvilinear fastening element from rotating through the second bore (via the interaction of rib 416 with recesses 336, Figs. 3 and 8, ¶76). 
As to claim 7, Mozeleski discloses that the adjacent vertebral body that the linear fastening element is inserted into is different from the adjacent vertebral body that the curvilinear fastening element is inserted into (Figs. 1, 6A, and 6B, ¶s 24 and 74). 


    PNG
    media_image1.png
    829
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    1085
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    632
    947
    media_image3.png
    Greyscale



As to claim 21, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶24), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral bodies (¶24), wherein the intervertebral spacer includes a plurality of bores (334s, 330, 340, Figs. 3 and 8), each of the plurality of bores being capable of receiving either a linear fastening element or a curvilinear fastening element (Figs. Figs, 1, 6A, and 6B); selecting a first fastening element (420, Figs, 1, 6A, and 6B, ¶74) from a group including linear fastening elements (420, Figs, 1, 6A, and 6B, ¶74) and curvilinear fastening elements (410, Figs. 1, 6A-7B, ¶s 24 and 74); and inserting the first fastening element into a first bore of the plurality of bores (334, 340, Figs, 1, 6A, and 6B) such that the first fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs, 1, 6A, and 6B, abstract, ¶24), wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mozeleski et al. (US 2016/0151171, hereinafter “Mozeleski”)”).
As to claim 3, Mozeleski discloses the invention of claim 1 and that the curvilinear fastening element includes a vertebral anchor (Mozeleski 410, ¶s 24, 74, and 75), that curvilinear fastening element 410 is configured to engage a vertebra via translation without rotation of the bone blade 410 (Mozeleski ¶75) and that bone blade insertion tool 700 (Mozeleski Fig. 13) can deliver the bone blade 410 to the implantation site and apply a force to the curvilinear fastening element 410 to force the curvilinear fastening element 410 through the intervertebral spacer 100 and into the vertebra (Mozeleski ¶80).
Mozeleski is silent to the method further including hammering to apply the force to the vertebral anchor to force it into one of the adjacent vertebral bodies. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to choose to hammer the flat end of the insertion tool of Mozeleski, since applicant has not disclosed that such solves any stated problem or is anything more than one of numerous tool applications or configurations a person ordinary skill in the art would find obvious for the purpose of applying a force to the curvilinear fastening element to force the curvilinear fastening element through the intervertebral spacer and into the vertebra (Mozeleski ¶80, Fig. 13).



Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mozeleski in view of Niemiec et al. (US 2014/0228959, hereinafter “Niemiec”).
As to claim 22, Mozeleski discloses the invention of claim 21 wherein first bore section is coupled to the spacer portion (Figs. 1, 6A, 6B, and 9).
Mozeleski is silent to the first bore section being coupled to the spacer portion by a second fastening member extending through a recess in the spacer portion and a recess in the first bore section of the plate portion.
Niemiec teaches a similar method of implanting an intervertebral spacer (10, Figs. 1A-3B), the method comprising: positioning an intervertebral spacer (10, Figs. 1A-3B) that includes a plurality of bores (shown in Figs. 1A and 1B holding screws 80), wherein the intervertebral spacer includes a spacer portion (20) and a plate portion (see illustration of Fig. 1A) coupled together (Figs. 1A-3B), wherein the plate portion includes a first bore section (left portion of plate portion including the first bore as shown in Fig. 1A) and a second bore section (right portion of plate portion including the second bore as shown in Fig. 1A); wherein the first bore section is coupled to the spacer portion (Figs. 1A-3B) and the second bore section is integrally attached to the spacer portion (Figs. 1A-3B), wherein  the first bore section is coupled to the spacer portion by a second fastening member (58) extending through a recess in the spacer portion (recess 58 is positioned within in Fig. 1A) and a recess in the first bore section of the plate portion (recesses above and below 58 as shown in Fig. 1A).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the fastening members and recesses as disclosed by Mozeleski with the fastening members and recesses with threads as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775